Citation Nr: 1143983	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-05 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy (BPH), including as secondary to service-connected leiomyosarcoma of the stomach, status post partial gastrectomy.

2.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to service-connected Type II Diabetes Mellitus and Agent Orange exposure.

3.  Entitlement to an initial, separate, compensable rating for diabetic hypertension.

4.  Entitlement to a compensable rating for the leiomyosarcoma of the stomach, status post partial gastrectomy.

5.  Entitlement to a compensable rating for tinea versicolor prior to August 13, 2008, and to a rating higher than 10 percent since.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from April 2007 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's BPH was first diagnosed many years after service and has not been linked by competent medical or other evidence either directly to his military service or secondarily to his service-connected leiomyosarcoma of the stomach, status post partial gastrectomy. 

2.  However, the most probative (competent and credible) medical and other evidence of record indicates his ED is caused or made worse by his Type II Diabetes Mellitus, so a complication of this service-connected disability.

3.  From initial entitlement, the Veteran's diabetic hypertension has been manifested by systolic pressure predominantly less than 160 and diastolic pressure predominantly less than 100, although he takes medications to treat this hypertension.

4.  His leiomyosarcoma of the stomach, status post partial gastrectomy, involves continuous mild manifestations, but without objective evidence of moderate postgastrectomy syndrome associated with hypoglycemic symptoms and weight loss.

5.  Prior to August 13, 2008, his tinea versicolor was manifested by intermittent itching, did not involve at least 5 percent of his body, and did not require systemic therapy. 

6.  Since August 13, 2008, it has involved less than 1 percent of his body, without exudation, extensive lesions, or marked disfigurement, and still does not require systemic therapy.


CONCLUSIONS OF LAW

1.  The Veteran's BPH was not incurred in or aggravated by his military service and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  But his ED, though not directly related to his military service, is secondarily related since it is as likely as not caused or aggravated by his service-connected Type II Diabetes Mellitus.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) and (b) (2011).


3.  The criteria are not met for a separate compensable rating for the diabetic hypertension.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, 4.119, Diagnostic Codes (DCs) 7101 and 7913 (2011). 

4.  The criteria are met, however, for a higher 20 percent rating, though no greater rating, for the leiomyosarcoma of the stomach, status post partial gastrectomy.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.114, DCs 7308, 7343 (2011).

5.  The criteria are not met for a rating higher than 0 percent for the tinea versicolor prior to August 13, 2008, or for a rating higher than 10 percent since.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.14, 4.118, DC 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by way of letters to the Veteran dated in November 2006, July 2008, October 2008, and July 2009.  These letters informed him of the information and evidence required to substantiate his claims, apprised him of his and VA's respective responsibilities in obtaining this supporting evidence, and discussed the downstream disability-rating and effective-date elements of his claims.

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice or, for that matter, made any such pleading or allegation.  Therefore, the Board finds that VA has met its duty-to-notify obligation.

VA also satisfied its duty to assist the Veteran with his claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he and his representative have identified as potentially pertinent, including VA medical records and private medical records.  The Board also notes that examinations were performed concerning each of his claims for increased ratings.  QTC examinations in December 2006, August 2008, October 2009, March 2010, and January 2011 evaluated his hypertension, gastrointestinal and genitourinary disorders, and tinea versicolor.  The findings from those examinations and the other evidence in the file provide the information needed to properly rate these disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  So additional examination is not needed or required.  38 C.F.R. §§ 3.327, 4.2.

He also had a QTC examination in March 2010 for an opinion concerning the etiology of the claimed ED.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  He is not entitled to a VA compensation examination concerning his claim for BPH because, as will be explained, the only evidence suggesting a relationship or correlation between this condition and his military service - including by way of his service-connected status post gastrectomy, is his unsubstantiated lay allegation.  His unsupported lay testimony is insufficient reason, alone, to have him examined for a medical nexus opinion concerning the etiology of his BPH and, in particular, its purported linkage to his military service - such as by way of a service-connected disability, because there is not the required evidence at least suggesting the BPH is associated with his service or disability related to his service, i.e., service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  General Statutes and Regulations Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

A disorder is service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous 

medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this process VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt material to the determination is resolved in his favor.  38 C.F.R. § 3.102.

III.  Service Connection for BPH, Including as Secondary to Service-Connected Leiomyosarcoma of the Stomach, Status Post Partial Gastrectomy

Service connection has been established for leiomyosarcoma of the stomach, status post partial gastrectomy.  The Veteran maintains that his BPH is a consequence of this service-connected disability, that is, a complication of it.  As will be discussed below, however, there is no basis to grant this claim under either direct or secondary theories of service connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all potential theories of entitlement must be considered). 

There is no disputing the Veteran has BPH, so this claimed disability.  Private medical records relate that in 2002 and again in May 2006 he underwent partial transurethral resection of his prostate (TURP) on account of BPH and urinary retention.  However, no competent and credible evidence indicates the BPH originated during his military service from March 1968 to April 1970.  His STRs make no reference to any complaint, finding, or diagnosis concerning his prostate.  Indeed, the record instead shows the BPH was first identified many years after his military service had ended, with no indication or suggestion this condition dates back to his service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability). 


But this is not the primary basis of his claim inasmuch as he is alleging, instead, the BPH is secondary to the already service-connected leiomyosarcoma of the stomach, status post partial gastrectomy.  According to VA regulation, service connection may be granted on this alternative secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This includes situations where a service-connected disability has aggravated a non-service-connected condition, but in this latter instance the Veteran is only compensated for the degree of disability over and above that existing prior to the aggravation.  38 C.F.R. § 3.303(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Supporting medical nexus evidence generally, though as mentioned not always, is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Unfortunately, though, the Veteran's claim also fails under this alternative theory of entitlement because no competent and credible medical evidence indicates his leiomyosarcoma of the stomach, status post partial gastrectomy, either has caused or aggravated his BPH to warrant the granting of service connection on this alleged secondary basis.  His medical evaluation and treatment records do not contain any such opinion.  And he is not competent to give a probative opinion on this determinative issue of causation, himself, since BPH is not a condition readily amenable to mere lay comment or opinion regarding its etiology and, in particular, this claimed cause-and-effect relationship or correlation with his service-connected disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).


The Veteran testified during his July 2011 hearing that his doctor (Dr. W. A.) has linked the BPH to this service-connected disability, to establish this required nexus.  But, as mentioned, there is no such medical opinion in the file.  Moreover, the Court has held that the connection between what a physician said and the Veteran's layman's account of what the physician purportedly said, filtered as it was through the Veteran's lay sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Certainly, if the Veteran provides some credible indication this doctor has made this necessary linkage, then the claim would have to be revisited.  In the meantime, however, for these reasons and bases discussed, the preponderance of the evidence is against this claim, so the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

IV.  Service Connection for ED, Including as Secondary to the Service-Connected Type II Diabetes Mellitus and Agent Orange Exposure

Service connection also has been granted for the Veteran's Type II Diabetes Mellitus as presumptively associated with his presumed exposure to Agent Orange in Vietnam.  So VA already has conceded he had that exposure in Vietnam and, as a consequence, later developed the diabetes so as to warrant granting service connection on this presumptive basis because it is one of the diseases listed in 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

He is additionally claiming that his ED is a complication of his diabetes, so also should be service connected on this secondary basis.  See again 38 C.F.R. § 3.310(a) and (b).

During the QTC examination in October 2009 he reported that his impotency had begun about 4 years earlier, so in 2005 or thereabouts.  And it was confirmed in the final diagnosis that he has ED.  But in denying service connection for this additional condition, the RO pointed out that the more recent QTC examiner that had evaluated the Veteran in March 2010 had concluded that the diabetes did not cause his ED.  In providing his reasoning, that examiner noted that the initial symptoms of ED had predated the diagnosis of diabetes.  Significantly, however, he also acknowledged that ED is a known complication of TURP as a result of the destruction of neurovascular tissue.  This opinion echoed an earlier opinion by the QTC examiner in October 2009, who noted specifically that diabetes is known to cause impairment of blood vessels, nerve, and muscle function which contributes to the worsening of ED.

Even if the Veteran apparently had experienced ED before receiving an actual diagnosis of Type II Diabetes Mellitus does not mean the ED necessarily predated the diabetes instead of coming after it, as a residual complication.  This is because he could have had diabetes earlier, just not known that he did, until it was actually diagnosed.  So the onset of his ED in relation to the onset of his diabetes remains unclear insofar as which of these two conditions preceded the other, and there also remains the possibility that his diabetes, at the very minimum, has aggravated the ED.  Secondary service connection contemplates both possibilities.

So resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's service-connected Type II Diabetes Mellitus caused or, at the very least, has aggravated his ED.  So his claim for ED must be granted on this alternative secondary basis.  38 C.F.R. §§ 3.102 , 3.310(a) and (b); Allen, 7 Vet. App. at 
446-48.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology). 

V.  General Statutes and Regulations Governing Claims for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation and require the "staging" of his rating, irrespective of whether an initial rating or an already established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

VI.  Entitlement to a Compensable Rating for Hypertension as a Separate Complication of the Diabetes rather than part of the Process

Note (1) in 38 C.F.R. § 4.119, DC 7913, indicates to evaluate compensable complications of diabetes separately unless they are considered part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.

The RO has rated the Veteran's hypertension as part of the diabetic process, so in conjunction with his diabetes (for which he has a 20 percent rating) rather than as a separately compensable disability.

According to 38 C.F.R. § 4.104, DC 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, or when systolic pressure is predominantly 160 or more; 20 percent is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more; 40 percent when diastolic pressure is predominantly 120 or more; and 60 percent when diastolic pressure is predominantly 130 or more. 


While testifying during his July 2011 hearing, the Veteran said his blood pressure sometimes goes up so much that his doctors contemplate having him hospitalized.  But he said that, instead, he just sits down and rest for about "an hour or so".  He also could not recall any specific blood pressure readings that, if considered, would meet the requirements of DCs 7101 and 7913 for a separate compensable rating for his hypertension; he did not know of any to speak of.

The Board has reviewed all of the potentially relevant medical evidence in the file.  In April 2009, the RO received his claim for diabetes mellitus.  His hypertension was found to be associated with it.  Since 2008, so one year prior, the medical evidence indicates his diastolic pressure has been predominantly less than 100.  In fact, he has not had a diastolic reading of 100, let alone more.  For example, private medical records in October 2008 show that he his blood pressure reading was 137/84, and in December 2008 it was 130/88.  Private and VA records dated between March and October 2009 show diastolic readings ranging from 76 to 95.  At the QTC examination in October 2009, the three readings were all 140/90.  

From January to December 2010, the private and VA records show that the diastolic readings ranged from 73-98.  At the QTC examination in March 2010, the 3 recorded blood pressure readings were 144/98, 140/98, and 140/98.  It appears that his hypertension has been under control with the medications Cozaar and Hydrochlorothiazide.

The same is true for the systolic pressure; there is no reading of 160 or above for the entire appeal period.  Therefore, it cannot be said that he has systolic readings predominantly above 160, which is needed for a compensable rating.  

The Veteran's current blood pressure readings are normal indicating good control with medication.  Accordingly, as the criteria for a separate compensable disability rating for diabetic hypertension are not met, the claim must be denied.  The Board has considered whether a "staged" rating is warranted but finds that the evidence does not show a change in the severity of the hypertension such that different ratings are justifiable.  According to the existing evidence in the file, he has never had separately compensable hypertension.

Thus the preponderance of the evidence continues to be against an initial compensable rating for diabetic hypertension and the application of the benefit of the doubt does not apply in this instance.  38 C.F.R. §§ 4.3, 4.7.

VII.  Entitlement to a Compensable Rating for the Leiomyosarcoma of the Stomach, Status Post Partial Gastrectomy

A review of the post-service medical records reflects that, in August 1983, the Veteran underwent partial gastrectomy with excision of a leiomyosarcoma.  

In a March 1995 rating action, service connection was granted for leiomyosarcoma secondary to Agent Orange exposure.  A noncompensable (zero percent) rating was assigned retroactively effective from May 1993.  This rating has not changed since.  He filed his current claim in October 2006.

In light of the gastrointestinal manifestations reported below, the Board finds that a 20 percent rating is warranted but no higher.  The provisions of 38 C.F.R. § 4.114, DC 7343, apply to malignant neoplasms of the digestive system, exclusive of skin growths.  This condition is to be initially rated at 100 percent.  A note to the rating criteria provides that an evaluation of 100 percent shall continue beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the condition is to be rated on its residuals. 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113.  Ratings under DC 7301 through 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.114.

The Veteran's gastrointestinal symptoms are rated under the criteria for evaluating postgastrectomy syndrome.  See 38 C.F.R. § 4.114, DC 7308.  This code provides as follows: 

Severe; associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia; 60 percent. 

Moderate; less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss, 40 percent. 

Mild; infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations; 20 percent. 

A QTC examination was conducted in December 2006.  The Veteran reported his medical history.  He indicated that his symptoms included burning abdominal pain.  He also reported hypoglycemic reaction with stomach distention.  This occurred after eating.  He also experienced nausea with vomiting twice daily.  He has never vomited blood or passed black tarry stools.  At that time the disorder was treated with Ranitidine.  On examination, there were no objective findings.  It was noted this disorder did not cause anemia or malnutrition.  His weight was 178 pounds.  

He reported similar symptoms during examinations in August 2008.  His weight was 198 pounds.  During that evaluation, and in March 2010, the examination of his abdomen was within normal limits.  His weight was 206 pounds in March 2010.  

At the most recent QTC examination in January 2011, he reported symptoms that included burning abdominal pain, increased gas, constipation, bloody stools, and diarrhea.  This was alleviated by Prilosec.  He also experienced nausea, sweating, and shaking, after eating.  He did not experience stomach distension, have black tarry stools, or vomit blood.  He weighed 202 pounds. 

In light of his described symptoms, a 20 percent evaluation is warranted.  According to his statements he has continuous mild manifestations.  His lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability.  Davidson, Buchanan, and Jandreau, all supra.  However, the Board does not find that an evaluation higher than 20 percent is warranted.  

While he is capable of describing such things as abdominal pain and gas, his lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, 38 C.F.R. § 3.159(a)(2).  Indeed, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As noted above the abdominal examinations have been grossly normal.  The evidence does not objectively demonstrate the Veteran has moderate circulatory symptoms after meals, hypoglycemic reactions, or that he has weight loss.  To the contrary, his weight has rather progressively increased during the last several years, not declined.

Review of the VA outpatient treatment records likewise reveals no treatment for circulatory disturbance or hypoglycemic reactions.  Given the absence of evidence reflecting the presence of weight loss, hypoglycemic reactions, or circulatory symptoms after meals, a higher rating for his disability is not warranted.

Thus, the Board concludes, with favorable resolution of reasonable doubt, that a 20 percent rating under DC 7343, 7308, and no higher, is warranted.  See 38 C.F.R. §§ 4.3, 4.7.

As the Veteran underwent surgery the Board has also considered whether any surgical scarring warranted a separate compensable evaluation.  He has not reported any complaints regarding any scarring and the record does not show the scarring causes any associated functional impairment, nor otherwise disabling.  As the scarring has not been shown to result in functional limitation of the abdomen, a compensable rating is not warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Consequently, the preponderance of evidence is against the claim for a rating beyond the 20-percent level.  38 U.S.C.A. § 5107.

VIII.  Entitlement to a Compensable Rating for the Tinea Versicolor prior to August 13, 2008 and higher than 10 Percent since

Based on the Veteran's reported in-service skin manifestations, service connection was granted for tinea versicolor in a May 1971 rating action.  A noncompensable rating initially was assigned retroactively effective from April 1970.

He filed his current claim in October 2006.  Based on an August 2008 QTC examination, the RO, by rating action in January 2009, increased the rating to 10 percent as of August 13, 2008.  Even though the RO increased the schedular rating for this disability during the appeal, there remains for consideration whether he was entitled to a compensable rating prior to this date and whether he has been entitled to a rating higher than 10 percent since.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

Tinea versicolor is rated by analogy under DC 7806 to eczema.  See also 38 C.F.R. § 4.20.  DC 7806 provides ratings for dermatitis or eczema.  A zero percent rating is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas is affected, and no more than topical therapy is required during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.

The next higher rating of 10 percent requires that at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or there must be a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id. 

An even higher 30 percent rating is assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id. 

Lastly, where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a still higher 60 percent rating is assigned.  Id.

In addition to the above criteria, the Board notes that scars of the head, face, or neck are rated pursuant to DC 7800.  This diagnostic code provides a 10 percent rating for a scar of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  Id.

Finally, an 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement are:  (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id. 

The schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008, so that it more clearly reflects VA policies concerning the rating of scars.  73 Fed. Reg. 54,708 -54,712 (September 23, 2008).  Because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not applicable to this claim at issue, which was originally received in October 2006.

In considering the period prior to August 2008, it is not shown that the Veteran's symptoms were more than slight.  During his QTC examination in December 2006, he reported a history of itching to the areas of his skin that were exposed to the sun, including his face, neck, and back.  He had flare ups approximately 3 times a year.  However, on examination, there were no symptoms in regard to tinea versicolor.  The examiner explained that there was no sign of the skin disease.  Moreover, during this period, there is no evidence of treatment for the tinea versicolor, and the Veteran denied the same.  He indicated during the 2006 QTC examination that he was not taking any medication.  The clinical record does not contain any reported manifestations, including in his private treatment records from 2006.  

So beginning with DC 7800, the Board finds no basis to assign a compensable disability evaluation under this code, during this period, as there is no evidence of any characteristics of disfigurement.  Moreover, the Veteran's tinea versicolor also does not meet the criteria for a compensable rating under DC 7806 prior to August 2008.  The Board acknowledges he reported itching, and he is competent to do so; significantly, however, the objective evidence does not show that his skin disorder involved at least 5 percent of the his body or required systemic therapy as required under the applicable criteria.  Consequently a compensable evaluation is not warranted for the period prior to August 2008. 

As noted in January 2009, the RO increased the Veteran's disability evaluation to 10 percent, effective in August 2008.  The Board does not find that a higher evaluation is warranted during this time period.  A QTC examination was conducted in August 2008.  He complained of dry and itchy skin that affected his face, neck and chest.  He had no exudation, ulcer formation, shedding, or crusting.  The examiner noted the Veteran reported that he had not had treatment in the past 12 months.  There was a hyperpigmented area over 6-square inches on his face and back.  But this covered less than 1 percent of the exposed area, as well as less than 1 percent of the body as a whole.  

In considering the criteria under DC 7800, this equates to a 10 percent rating.  This is the first finding demonstrating entitlement to this higher rating.

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  This statute and regulation provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor," unless specifically provided otherwise. 38 U.S.C.A. § 5110(a).

Section 5110(b)(2) states that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  

Under 38 C.F.R. § 3.400(o)(1) , except as provided in paragraph (o)(2), the effective date is the "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim."

It therefore follows that three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).

See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010), the U. S. Court of Appeals for the Federal Circuit explained that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability.

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

In this case there is not basis for a higher schedular rating prior to the August 13, 2008 examination report results.  Since then however, whenever examined, the skin has been essentially normal.  As examples, during more recent QTC examinations in October 2009, March 2010, and January 2011, the skin was normal with no sign of disease.

When testifying concerning this claim during his July 2011 hearing, the Veteran reported that when he has an outbreak of tinea versicolor, he experiences itching in the affected areas.  He spoke of getting a rash all across his face, plus chest, and sometimes his legs.  As well, he noted discoloration and said his medication (which his medical treatment records show consist of topical creams) does not help very much.  He also acknowledged, however, that his symptoms come and go, so are episodic.  He has had several VA compensation examinations to try and evaluate this disability during an "active" stage of the disease.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  But despite his contentions, the Board finds that his tinea versicolor is appropriately evaluated at 10 percent.  The August 2008 QTC medical examination report shows evidence of some skin symptoms attributable to the tinea versicolor, yet there is no evidence of any visible or palpable tissue loss, no gross distortion or asymmetry of any feature or paired set of features, and less than two characteristics of disfigurement.  Moreover, his tinea versicolor affects less than one percent of exposed areas and less than one percent of his total body area.  

The Board also has reviewed VA and other treatment records dated from 2008 to 2011, and none show the Veteran's skin condition has worsened beyond that indicated during the August 2008 QTC examination or that he uses systemic therapy, such as corticosteroids or other immunosuppressive drugs, to treat it.  As such, there simply is no other evidence in the file supporting the assignment of a higher rating for his tinea versicolor. 

In conclusion, the Board finds that the preponderance of the evidence is against this claim.  And because the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

IX.  Extra-Schedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must 

determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, it cannot be said the Veteran's disabilities are not contemplated by the Rating Schedule, particularly since the Board is increasing the rating for his stomach disorder.  Moreover, his hypertension is considered noncompensable as there is little objective evidence of significant disability.  The same is true of his skin disorder as it has been quiescent for the most part of the appeal period, despite his claims to the contrary.  It also does not appear that he ever has been hospitalized for evaluation and/or treatment of either disability, let alone on a frequent or recurrent basis.  And there is no evidence that his disabilities have markedly interfered with his employment, meaning above and beyond that contemplated by the schedular ratings for his disabilities.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).



ORDER

The claim for service connection for BPH is denied.

However, the claim for service connection for ED, as secondary to the already service-connected Type II Diabetes Mellitus, is granted.

But the claim for an initial, separate, compensable rating for the diabetic hypertension is denied. 

A higher 20 percent rating is granted, however, for the leiomyosarcoma of the stomach, status post partial gastrectomy, subject to the statutes and regulations governing the payment of VA compensation.

However, the claim for a compensable rating for the tinea versicolor prior to August 13, 2008, and to a rating higher than 10 percent since, is denied. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


